Citation Nr: 1015344	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active military service from August 1948 to 
August 1949 and from September 1950 to December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affair (VA) Regional Office (RO) in Boston, 
Massachusetts.

This case was previously before the Board in April 2009, at 
which time the Board reopened the claim on appeal and 
remanded if for additional development.  The case has since 
been returned to the Board for further appellate action.

The Board notes that the Veteran was not furnished with a 
Supplemental Statement of the Case following the completion 
of the development directed by the Board in its April 2009 
remand.  However, as discussed below, the Board has 
determined that the evidence of record is sufficient to grant 
the Veteran's claim of entitlement to service connection for 
a bilateral eye disability.  Therefore, a remand of the case 
for consideration of the new evidence by the originating 
agency is not warranted as there is no prejudice to the 
Veteran.  Accordingly, the Board has proceeded with a 
decision in this case. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

A bilateral eye disability is etiologically related to the 
Veteran's active service.





CONCLUSION OF LAW

A bilateral eye disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement service connection for a 
bilateral eye disability.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran's service treatment records (STRs) show that upon 
entrance into active service in August 1948 the Veteran had 
20/20 vision in both eyes.  At the time of his separation 
examination in August 1949, the Veteran's right eye distant 
vision was 10/400, corrected to 20/40, and his left eye 
vision was 20/20.  The examination completed upon the 
Veteran's separation from his second period of active service 
in December 1951 showed right eye distant vision of 20/100, 
corrected to 20/50, and left eye vision of 20/20.  It was 
further noted that the Veteran had extensive medullatel nerve 
fibers in his right eye and right eye exotropia.  

In May 2006 VA received a letter from the Veteran's private 
physician, Dr. C.B.  In her statement, Dr. C.B. reported that 
the Veteran had reported a long history of visual 
loss/blurring, which she thought was possibly consistent with 
central serous chorioretinopathy.  She further reported that 
it was not possible to predict whether this had an effect on 
the Veteran's vision long term or whether it affected the 
Veteran's current examination results, but that it might have 
been a possibility.

In March 2007 the Veteran was afforded a VA eye examination.  
At that time the examiner reported the etiology of the 
Veteran's eye disabilities had always been thought to be age-
related macular degeneration, but based on other findings and 
patient history, toxoplasmosis should also be considered as a 
possible etiology.

VA received a July 2009 letter from another of the Veteran's 
private treating physicians, Dr. C.R.  In his statement, Dr. 
C.R. reported that the Veteran had a history of macular 
degeneration in both eyes with severe geographic atrophy 
resulting in very poor central vision in the left eye and wet 
macular degeneration in the right eye with degraded vision.  
Dr. C.R. also reported that the Veteran had reported a 
history of permanently altered vision since his active 
service as a young man.

The Board notes that the Veteran is competent to report when 
his symptoms of altered vision began and that they have 
continued since his separation from active service.  see 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Moreover, the Board finds the Veteran 
to be credible.

In response to the Board's April 2009 remand directives, the 
Veteran was afforded another VA eye examination in September 
2009 to determine the nature and etiology of any currently 
present bilateral eye disability.  At the time of his 
September 2009 VA eye examination, the Veteran was reported 
to have macular degeneration with geographic atrophy which 
caused decreased best corrected visual acuity in the left 
eye; cataracts that may have been having an affect on his 
vision; myelineated nerve fiber layer; chorioretinitis in the 
right eye; and refractive error with presbyopia.  

The examiner opined that it was as likely as not that the 
Veteran's active service experience involving bilateral 
inflamed eyes was related to ocular inflammation that led to 
chorioretinopathy and exudative maculopathy.  The examiner 
also opined that the Veteran's visual acuity and visual field 
loss were attributable to the inflammation that the Veteran 
experienced in service.  The examiner explained that ocular 
inflammatory conditions could manifest as inflammation and 
structural change in the posterior segment with subsequent 
degenerative changes with adverse impact on retinal integrity 
and function.

The examiner also reported that the Veteran's right eye 
visual acuity of 20/30 did not adequately describe the poor 
function of that eye as there were irregular patchy scotomas 
about fixation in the right eye that limited functional 
vision in that eye.  The Veteran was noted to be legally 
blind in his left eye.  

Accordingly, the preponderance of the evidence is in favor of 
the claim and entitlement to service connection for a 
bilateral eye disability is warranted.    

				(CONTINUED 
ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral eye 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


